Title: To Thomas Jefferson from John H. Craven, 5 June 1808
From: Craven, John H.
To: Jefferson, Thomas


                  John H. Craven in account with Th: Jefferson
                  
                     
                        
                              Dr. 
                        £
                        
                        
                     
                     
                        1808.
                        Jan. 1.
                        To rent for 1807. now due
                        350–
                        0–
                        0
                     
                     
                        
                        
                        nail acct. from Aug. 11. to Dec. 19. 07. £1-7-11.
                        1–
                        7–
                        11
                     
                     
                        
                        Apr. 22
                        To 1½ gallon clover seed
                        
                        
                           9–
                        
                        
                           0
                        
                     
                     
                        
                        
                        
                        351.
                        16.
                        11
                     
                  
                  
                  
                     
                        
                              Cr.
                        £
                        s
                        d
                     
                     
                        By
                        66½ bushels of wheat @5/
                        16–
                        15–
                        0
                     
                     
                        
                        150. barrels corn @12/
                        90–
                        0–
                        0
                     
                     
                        
                        bacon. 111. ℔ @ 1/
                        5–
                        11–
                        0
                     
                     
                        
                        tallow 20¾ 
                           ℔
                        
                        1–
                        0–
                        9
                     
                     
                        
                        potatoes 7½ bush. @ 4/6.
                        1–
                        13–
                        9
                     
                     
                        
                        fodder 10,80S ℔ @4/
                        21–
                        12–
                        0
                     
                     
                        
                        tops & shucks
                        6–
                        0–
                        0
                     
                     
                        
                        hauling
                        9–
                        17–
                        6
                     
                     
                        
                        batteauing 10. bush. coal from the pits @ 22 2/2 & cost @ .16
                        1–
                        4–
                        9
                     
                     
                        
                        2. cows. £8.8   2. mules £45
                        
                           207–2–9
                        
                        53.
                        8.
                        0
                     
                     
                        
                        
                        
                        
                        
                     
                     
                        
                        butter 179 ℔ @1/3
                        11–
                        3–
                        9
                     
                     
                        
                        soap 12. ℔ @1/
                        
                        12–
                        0
                     
                     
                        
                        wax 7½ 
                           ℔ @ 1/6
                        
                        11–
                        3
                     
                     
                        
                        beef 450 ℔ (in May
                        9–
                        7–
                        6
                     
                     
                        
                        veal 83. ℔ @ 6d.
                        2–
                        1–
                        6
                     
                     
                        
                        wheat for Wm. Maddox
                        2–
                        2–
                        6
                     
                     
                        
                        John Perry’s order
                        21–
                        0–
                        0
                     
                     
                        
                        hire of 2 boys at brick yard @ 1/ per day each
                        
                           51–3–6
                        
                        4–
                        5–
                        0
                     
                     
                        
                        
                        
                        
                        
                     
                     
                        Dinsmore.
                        butter 45½ 
                           ℔ @ 1/3
                        2–
                        16–
                        10½
                        
                     
                     
                        
                        beef. 297 ℔ in July. Oct: Nov. @ 30/ per Cwt.
                        4–
                        4–
                        7
                     
                     
                        
                        
                            315. ℔ in Dec. & Feb. @ 4d½ 
                        
                        5–
                        17–
                        8
                     
                     
                        
                        veal 44. ℔ @ 6d.
                        1–
                        2–
                        0
                     
                     
                        
                        pork 1024. ℔ @ 42/
                        21–
                        10–
                        0
                     
                     
                        
                        potatoes. 8. bush. @ 4/
                        1–
                        12–
                        0
                     
                     
                        
                        cabbages. 75. @ 3d.
                        0–
                        18–
                        9
                     
                     
                        
                        salt. 1½ bush. @
                        
                           38–13–4½
                           
                        
                        0–
                        11–
                        6
                     
                     
                        error of addition
                        4–10
                        
                        
                        
                     
                     
                        May 29. veal & butter. & June 2. butter £3–29–. batteauing £2–3–6
                        5–6–3
                        
                        
                        
                     
                     
                        
                        Balance due Th: Jefferson
                        
                           49–6–3
                        
                        
                        
                        
                     
                     
                        June 5. 1808.
                        Settled and agreed to
                        351–16–11
                        
                        
                        
                     
                  
                  
                     Th: Jefferson
                     
                     John H Craven 
                     
                  
               